DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19, 21, 23, and 25-31 are pending.  Claims 1-19 and 25-28 are withdrawn.  Claims 20, 22, and 24 have been canceled.  Accordingly, claims 21, 23, and 29-31 remain under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 has been considered by the examiner.
Response to Arguments and Withdrawn Rejections
Applicant’s remarks filed 1/21/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
Regarding the rejection of claims 29 and 30 under 35 U.S.C. 112, Applicant’s argument is persuasive in view of the claim amendments.  The rejection is withdrawn.
Regarding the rejection of claims 21, 23, and 29-31 under 35 U.S.C. 103 as being unpatentable over Abbas, this rejection is withdrawn.  Applicant argues that Abbas does not teach the compositions having a water amount and excluding soap as recited in the claims as amended; this argument is persuasive.  Abbas is directed to cleansing bars which may comprise 1 to 13% water (column 6, lines 48-49), and Abbas teaches melt cast processing techniques in which the water level of a bar product may be adjusted in conjunction with steps of blending and optionally drying (column 8, lines 18-24). While Abbas is not limited to its examples which incorporate water in an amount of 4.00 wt%, there is insufficient motivation in Abbas alone for increasing the amount of water to amounts claimed.
New grounds of rejection necessitated by amendments filed 1/21/2022 are presented below.

Further regarding Applicant’s reference to long-felt need on page 11 of 13 of Remarks, objective evidence that an art recognized problem existed in the art for a long period of time without solution has not been established at this time.

New Grounds of Rejection Necessitated by Amendments of 1/21/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21, 23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0089279A1, hereafter “Brennan”) in view of Dai et al. (US 2017/0172892 A1, hereafter “Dai”).
The claims are drawn to a composition comprising components “a” – “d” of claims 21, 23, and 30, respectively a non-soap anionic surfactant, a carrier, an emulsifier, and water, as further specified in the claims, wherein the composition is solid at the specified temperature range and does not contain soap.  The claims encompass a solid cleansing composition and an emulsion composition, wherein the emulsion is effectively an intermediate product in the process of making the aforementioned solid composition.  Specifically regarding claim 23, the preamble recitation “for the preparation of a solid cleansing composition” is considered an intended use which does not impart further structural or functional limitations into the claim beyond the components and their functional properties addressed in detail below.
Brennan teaches syndet toilet bar compositions (see abstract and [0025]) in particular).  The bars are solid and homogenous (see [0131])(“wherein the composition is a solid through the range of from 0° C to 40° C” as in claim 21; “completely or predominantly homogeneous microstructure” limitation of claim 30, “has been consolidated into the form of a block, bar or tablet” as in claim 31).  Further regarding claim 23, Brennan describes an emulsion being poured into molds to create bars (see [0131]).  Brenna’s compositions include isoethionates as non-soap anionic surfactants in amounts between 15 and 75% by weight (limitations of claims 21a and 30a).  Regarding component “a”, Brennan specifies sodium cocoyl isethionate as a specific isethionate (see Brennan claim 6); Applicant’s own specification defines PUREACT I-78 as including major component sodium cocoyl isethionate (see page 25, line 6).  Accordingly, Brennan’s particular isethionate is considered to teach the melting point functional limitation instantly claimed since a product and its properties are inseparable.
triglyceride, a fatty acid, a fatty alcohol, or a wax, including a fatty acid which is suitably for example C8-C32 (page 11, lines 32-33).  Brennan teaches stearic acid (C18 fatty acid) in a weight percent of 5-35% to be included in a toilet bar (see [0123]).  This range overlaps the instantly claimed range of “at least 10 %wt” as in claim 21 and “at least 20 %wt and up to 60 %wt” as in claim 30.  Brennan further teaches “emollient” components including glyceride oils such as sunflower oil may be included (see [0030]); the instant specification teaches sunflower oils including hydrogenated oils which also meet the limitation of component “b” (see [0085]-[0089]).  These carrier components are considered known equivalents based on Brennan’s teaching.
As to component “d”, Brennan specifies water in an amount of 3-15% by weight in the bar (see [0020])(“at least 7%” as in claim 21” and “at least 5 %wt and up to 15 %wt” as in claim 30) and that for cast melt bars in particular, water may be included in a total range of 10-30% with or without surfactants/emollients/humectants/solvents (see [0128]).  
As to the exclusion of soap as recited in the last line of claim 21 for instance, Brennan teaches that the aforementioned non-soap anionic surfactants may be in combination with a [fatty acid] soap amount which may be 0% (see Brennan claim 1 in particular; see also [0015], [0016], and [0023]).  

As to component “c”, Brennan appears to teach surfactant components which may function as emulsifiers, however, Brennan does not expressly teach an emulsifier as claimed.  As to the particular amount of water recited in claim 23, in the emulsion formed in a method of making a bar product, Brennan does not provide sufficient rationale for increasing water to at least 16% and up to 50 wt%.
Dai cures this deficiency.  Dai is directed to cleansing bars comprising a non-soap anionic surfactant combined with a polyglycerol ester component and adjuvants (see abstract, in particular, and [0004]).  Sodium cocoyl isethionate is among the representative acyl isethionate non-soap anionic surfactants (see [0015]-[0016]).  The polyglycerol ester component (see [0045]) may be polyglycerol-4 laurate among other equivalents disclosed (see [0049], second column on page 4, line 2, [0050]) may be 0.1 to about 25%, even more preferably from about 2 to about 6% by weight of the total composition (see [0052])(limitations of claim 21c and 30c).  It is noted that polyglycerol-4 laurate is another name for Durosoft PK-SG which is employed in Example 1 of the instant application.  Dai further teaches cleansing bars may be prepared into bars by extrusion and stamping into bars (see [0115])(see also instant claim 31).
Further, Dai teaches that water may be included in a cleansing bar and may be added to improve bar properties.  Water may be present in an amount from about 1 percent to about 20% (see [0084])(limitation of claim 23). 
Both Brennan and Dai are directed to cleansing bar products comprising a non-soap anionic surfactant which may be sodium isethionate.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the polyglycerol ester component such as polyglycerol-4 laurate as taught by Dai to the formulations of Brennan, with a reasonable expectation of success.  One would have been motivated to do so to aid in easy processing and improved lathering properties as taught by Dai (see [0008], last line in first column of page 1).  Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to increase the water from Brennan’s recommended range to Dai’s recommended range, with a reasonable expectation of success.  One would have been motivated to do so as part of routine optimization procedures and to improve bar properties as taught by Dai (see [0084]).
As to the precise ranges of components claimed (see claims 21 and 23) and particularly the “wherein components (a) to (d) make up at least 80% and up to 100% of the weight of the cleansing composition” as in claim 28 and “wherein components (a) to (d) make up at least 70% and up to 100% of the weight of the solid cleansing composition” as in claim 30, it is the examiner’s position that Brennan and Dai reasonably teach or suggest all claimed components in the same or substantially the same ranges and/or for the same or substantially the same functions in a similar (cleansing bar) product.  Accordingly, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0089279A1, hereafter “Brennan”) in view of Dai et al. (US 2017/0172892 A1, hereafter “Dai”) as applied to claims 21, 23, 30, and 31 above, and further in view of “Durasoft Brochure” (Non-patent literature, Stephenson Personal Care, DurosoftTM Naturally differentTM, Naturally Derived Polyglycerol Ester Emulsifiers, published 07/2017 at https://glenncorp.com/wp-content/uploads/2017/07/Durosoft-SF_Brochure.pdf) and “Pitman” (Non-patent literature, “Stephenson Personal Care launches new range of natural ingredients, May 1, 2018, Cosmeticsdesign.com at https://www.cosmeticsdesign/com/Article/2018/05/01/Stephenson-Personal-Care-launches-new-range-of-natural-ingredients).
While Dai teaches polyglycerol ester components in skin cleansing products and lists polyglyceryl-4 laurate as outlined above, there is insufficient motivation for choosing this or an equivalent emulsifier which necessarily has the HLB value required by claim 29.
Pitman teaches specific polyglyceryl esters for inclusion in cosmetic and personal care products and specifies Durosoft PK-SG among esters compatible with oil and water phases as well as temperature sensitive ingredients (also known as Durosoft PG4L-SG) which may be desirably included in formulations where there is a demand for natural and sustainable ingredients.  The Durosoft Brochure provides evidence and motivation teaching that Durosoft PK-SG  is an O/W emulsifier also known as 
Dai, Pitman, and Durosoft Brochure are all directed to polyglyceryl esters for use in personal care formulations and/or emulsions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select Durosoft PK-SG, polyglyceryl-4 laurate, as taught by Pitman and Durosoft Brochure from the genus of polyglyceryl esters taught by Dai and generally allowed by Brennan, with a reasonable expectation of success.  One would have been motivated to do so to aid in emulsification properties as taught by Durosoft Brochure and to do so in a natural and sustainable way as taught by Pitman.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617